Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2007

In Re: Meyers
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1182




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Meyers " (2007). 2007 Decisions. Paper 1487.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1487


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-136                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 07-1182
                                    ________________

                            IN RE: PATRICIA A. MEYERS,
                                                Petitioner
                                 __________________

                      On Petition for Writ of Prohibition from the
                 United States District Court for the District of Delaware
                       (Related to D. Del. Civ. No. 06-cv-00455)
                                 __________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                  February 23, 2007

                 Before: Sloviter, Chagares and Nygaard, Circuit Judges

                                 (Filed: March 13, 2007)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Patricia Meyers, proceeding pro se, has filed a petition for a writ of prohibition

alleging that the Court of Chancery of the State of Delaware improperly held a trial in a

case she removed to the United States District Court for the District of Delaware. For the

reasons that follow, we will deny Meyers’ petition.

       Steven Krebs filed a complaint against Meyers in the Court of Chancery seeking a

determination that a lease he had entered into with Meyers was a binding contract, and
that he was entitled to quiet enjoyment of the leased premises. Meyers filed an answer to

the complaint, which was also signed by Dennis Smith, her “attorney-in-fact.” Because

Smith was not a licensed attorney, the Chancellor of the Court of Chancery notified

Meyers that Smith may not represent her. Meyers then removed the complaint to District

Court. The District Court granted Krebs’ motion to remand the complaint to state court,

and Meyers filed a notice of appeal from the remand order.

       Meyers’ petition for a writ of prohibition is for the most part unclear. She appears

to allege that the Court of Chancery improperly held a trial in Krebs’ action against her

while her appeal of the District Court’s remand order was pending in this Court. To the

extent Meyers seeks an order from this Court prohibiting the Court of Chancery from

taking some action, we lack jurisdiction to so order. See In re Campbell, 264 F.3d 730,

731 (7th Cir. 2001) (stating that the court of appeals generally cannot use its power to

issue mandamus to a state judicial officer to control or interfere with state court

litigation).

       In addition, to the extent Meyers seeks review of the District Court’s remand

order, a writ of prohibition is not an appropriate remedy because Meyers may obtain

relief through an ordinary appeal. See In re Sch. Asbestos Litig., 921 F.2d 1310, 1314

(3d Cir. 1990). As noted, Meyers filed a notice of appeal from the District Court’s

remand order. Meyers’ appeal was docketed at C.A. No. 06-4873, and we shall issue a

separate opinion deciding that appeal.

       Accordingly, we will deny the petition for a writ of prohibition.


                                              2